DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
The claim listing filed October 13, 2021 is pending. Claims 2-21 are pending and under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
The certified copy of GB0400253.1, filed in the United Kingdom of Great Britain on January 7, 2004 has been filed in parent Application No. 13/548,558 on September 11, 2013.
The certified copy of EP04254726.5, filed in the EP on August 5, 2004 has been filed in the present application on October 15, 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted October 13, 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “wherein preparing the hydrogel comprises polymerizing the acrylamide with N-(5-bromoacetamidylpentyl)acrylamide (BRAPA)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because there is no step of preparing step of the hydrogel previously recited in claim 6 and there is no recitation of acrylamide previously recited in claim 6; thus, it is unclear what the limitations are referencing.
Claim 8 recites preparing the hydrogel. Amending claim 9 to depend from 8 would overcome the present rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,969,258 B2. 
Regarding claims 2 and 3, U.S. Patent No. 8,969,258 B2 claims a method of localizing a nucleic acid molecule to a solid support comprising: providing a solid support comprising; a surface; a first plurality of nucleic acids immobilized on the surface, wherein the nucleic acids in the first plurality each comprises the sequence 5'-CAAGCAGAAGACGGCATACGA-3' (SEQ ID NO: 3); and a second plurality of nucleic acids immobilized on the surface, wherein the nucleic acids in the second plurality each comprises the sequence 5'-AATGATACGGCGACCACCGA-3' (SEQ ID NO: 4); providing a nucleic acid molecule comprising a sequence that hybridizes to SEQ ID NO: 3; and hybridizing the nucleic acid molecule to at least one of the first plurality of nucleic acids immobilized on the surface, thereby localizing the nucleic acid molecule to the solid support. See claims 1 and 6.
Although the claims of U.S. Patent No. 8,969,258 B2 do not positively recite the active step of immobilizing the polynucleotides on the surface of the solid support, the claim would have been obvious to the artisan of ordinary skill because in order for the plurality of nucleic acids comprising SEQ ID NOs: 3 and 4 to be immobilized to the surface, it is obvious the step of immobilizing occurred.
Regarding claim 5, U.S. Patent No. 8,969,258 B2 claims the first and second plurality of nucleic acid are immobilized on the surface via a linkage at their 5’ ends. Sine the immobilization occurs at their 5’end of the nucleic acids, the nucleic acids are directly immobilized to the solid surface. See claims 15-17.
Regarding claim 6, U.S. Patent No. 8,969,258 B2 claims the nucleic acids are immobilized to a surface comprising a hydrogel. See claim 11.
Regarding 7, U.S. Patent No. 8,969,258 B2 claims the thickness of the hydrogel is less than 100 nm. See claim 12.
Regarding claim 8, U.S. Patent No. 8,969,258 B2 claims the hydrogel is the product of polymerizing a first comonomer with a second comonomer, wherein the first comonomer is selected from the group consisting of acrylamide, methacrylamide, hydroxyethyl methacrylate and N-vinyl pyrrolidinone, and wherein the second comonomer is a functionalized comonomer selected from the group consisting of acrylamide, acrylate, methacrylate and methacrylamide. See claim 13.
Regarding claim 9, U.S. Patent No. 8,969,258 B2 claims the hydrogel is the product of polymerizing acrylamide with N-(5-bromoacetamidylpentyl) acrylamide. See claim 14.
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 2 and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,376,710 B2. 
Regarding claim 2, U.S. Patent No. 9,376,710 B2 claims providing a solid support comprising; a surface; a plurality of nucleic acids immobilized on the surface, wherein the nucleic acids in the plurality each comprise a primer sequence selected from SEQ ID NO:3 or SEQ ID NO:4. See claim 1.
Although the claims of U.S. Patent No. 9,376,710 B2 do not positively recite the active step of immobilizing the polynucleotides on the surface of the solid support, the claim would have been obvious to the artisan of ordinary skill because in order for the plurality of nucleic acids comprising SEQ ID NOs: 3 and 4 to be immobilized to the surface, it is obvious the step of immobilizing occurred.
Regarding claim 5, U.S. Patent No. 9,376,710 B2 claims the plurality of nucleic acid are immobilized on the surface via a linkage at their 5’ ends. Sine the immobilization occurs at their 5’end of the nucleic acids, the nucleic acids are directly immobilized to the solid surface. See claims 9.
Regarding claim 6, U.S. Patent No. 9,376,710 B2 claims the nucleic acids are immobilized to a surface comprising a hydrogel. See claim 5.
Regarding 7, U.S. Patent No. 9,376,710 B2 claims the thickness of the hydrogel is less than 100 nm. See claim 6.
Regarding claim 8, U.S. Patent No. 9,376,710 B2 claims the hydrogel is the product of polymerizing a first comonomer with a second comonomer, wherein the first comonomer is selected from the group consisting of acrylamide, methacrylamide, hydroxyethyl methacrylate and N-vinyl pyrrolidinone, and wherein the second comonomer is a functionalized comonomer selected from the group consisting of acrylamide, acrylate, methacrylate and methacrylamide. See claim 7.
Regarding claim 9, U.S. Patent No. 8,969,258 B2 claims the hydrogel is the product of polymerizing acrylamide with N-(5-bromoacetamidylpentyl) acrylamide. See claim 8.
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 2, 4, 6, 8, 11, 12, 3, 14, 16, 17, 19, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of U.S. Patent No. 9,889,422 B2. 
Regarding claims 2, 11, and 12, U.S. Patent No. 9,889,422 B2 claims a method of localizing a population of template nucleic acids to a solid support comprising: providing a solid support comprising: a surface, and a plurality of nucleic acids immobilized on the surface, wherein the nucleic acids in the plurality each comprise a primer sequence selected from SEQ ID NO: 3 and SEQ ID NO:4; and hybridizing a population of template nucleic acids having a first end capable of hybridizing to SEQ ID NO: 3 and a second end capable of hybridizing to SEQ ID NO: 5 to the plurality of nucleic acids comprising SEQ ID NO: 3 immobilized on the surface. See claim 16. U.S. Patent No. 9,889,422 B2 claims the template nucleic acids are different from each other. See claim 20.
Although the claims of U.S. Patent No. 9,889,422 B2 do not positively recite the active step of immobilizing the polynucleotides on the surface of the solid support, the claim would have been obvious to the artisan of ordinary skill because in order for the plurality of nucleic acids comprising SEQ ID NOs: 3 and 4 to be immobilized to the surface, it is obvious the step of immobilizing occurred.
Regarding claim 4, U.S. Patent No. 9,889,422 B2 claims the nucleic acids in the plurality each comprise a poly T spaced comprising 2 to 10 thymine nucleotides. See claim 24. 	Regarding claim 6, U.S. Patent No. 9,889,422 B2 claims the nucleic acids are immobilized to a hydrogel. See claim 25.
Regarding claim 8, U.S. Patent No. 9,889,422 B2 claims the hydrogel is prepared by polymerizing a first comonomer with a second comonomer wherein the first comonomer is selected from the group consisting of acrylamide, methacrylamide, hydroxyethyl methacrylate and N-vinyl pyrrolidinone, and wherein the second comonomer is a functionalized comonomer selected from the group consisting of acrylamide, acrylate, methacrylate and methacrylamide. See claims 26 and 27.
Regarding claim 13, U.S. Patent No. 9,889,422 B2 claims the template nucleic acid comprise genomic DNA. See claim 21.
Regarding claim 14, U.S. Patent No. 9,889,422 B2 claims extending the nucleic acids immobilized on the surface and hybridized to a template nucleic acid. See claim 17.
Regarding claim 16, U.S. Patent No. 9,889,422 B2 claims determining the sequence of the extended nucleic acids. See claim 18.
Regarding claim 17, U.S. Patent No. 9,889,422 B2 claims a method of localizing a population of template nucleic acids to a solid support comprising: providing a solid support comprising: a surface, and a plurality of nucleic acids immobilized on the surface, wherein the nucleic acids in the plurality each comprise a primer sequence selected from SEQ ID NO: 3 and SEQ ID NO:4; and hybridizing a population of template nucleic acids having a first end capable of hybridizing to SEQ ID NO: 3 and a second end capable of hybridizing to SEQ ID NO: 5 to the plurality of nucleic acids comprising SEQ ID NO: 3 immobilized on the surface. See claim 16. U.S. Patent No. 9,889,422 B2 claims the template nucleic acids are different from each other. See claim 20. U.S. Patent No. 9,889,422 B2 claims extending the nucleic acids immobilized on the surface and hybridized to a template nucleic acid. See claim 17. U.S. Patent No. 9,889,422 B2 claims determining the sequence of the extended nucleic acids. See claim 18.
Although the claims of U.S. Patent No. 9,889,422 B2 do not positively recite the active step of immobilizing the polynucleotides on the surface of the solid support, the claim would have been obvious to the artisan of ordinary skill because in order for the plurality of nucleic acids comprising SEQ ID NOs: 3 and 4 to be immobilized to the surface, it is obvious the step of immobilizing occurred.
Regarding claim 19, U.S. Patent No. 9,889,422 B2 claims the template nucleic acid comprise a first end capable of hybridizing the SEQ ID NO: 3 and a second end, and the templates are different from each other. See claim 16 and 20.
Regarding claim 20, U.S. Patent No. 9,889,422 B2 claims the template nucleic acids comprise more than 300 nucleotides. See claim 22.
Regarding claim 21, U.S. Patent No. 9,889,422 B2 claims each template nucleic acid comprises genomic DNA. See claim 21.
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 2, 3, 11, 14, 15, 16, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of U.S. Patent No. 10,525,437 B2. 
Regarding claims 2, 11, 14 and 17, U.S. Patent No. 10,525,437 B2 claims a method of amplifying a population of template nucleic acids comprising: hybridizing the population of template nucleic acids to a plurality of first oligonucleotides via the first ends of the template nucleic acids, wherein the plurality of first oligonucleotides are immobilized on a substrate; extending the first oligonucleotides; hybridizing the extended first oligonucleotides to a plurality of second oligonucleotides immobilized on the substrate; and extending the hybridized second oligonucleotides. See claim 16. Each template nucleic acid comprises a first end capable of hybridizing to SEQ ID NO:03, and a second end, wherein the template nucleic acids are different from each other and comprise genomic DNA. See claim 1.  The plurality of first oligonucleotides comprise SEQ ID NO:03. See claim 17.
Although the claims of U.S. Patent No. 10,525,437 B2 do not positively recite the active step of immobilizing the polynucleotides on the surface of the solid support, the claim would have been obvious to the artisan of ordinary skill because in order for the plurality of nucleic acids comprising SEQ ID NOs: 3 and 4 to be immobilized to the surface, it is obvious the step of immobilizing occurred.
Regarding claims 3 and 18, U.S. Patent No. 10,525,437 B2 claim the first plurality of oligonucleotides comprise SEQ ID NO: 3 and the second plurality of oligonucleotides comprise SEQ ID NO: 4. See claims 17 and 20.
Regarding claim 15, U.S. Patent No. 10,525,437 B2 claims removing the population of template nucleic acids from the extended oligonucleotides. See claim 21.
Regarding claim 16, U.S. Patent No. 10,525,437 B2 claims sequencing the extended oligonucleotides. See claim 22.
Although the claims at issue are not identical, they are not patentably distinct from each other.
Summary
The claimed invention is free of the prior art. Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 1-21 are rejected on the ground of nonstatutory double patenting.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658